PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
UNIVERSITY OF SOUTH FLORIDA et al.
Application No. 16/858,029
Filed: 24 Apr 2020
For: NON-TOXIGENIC CLOSTRIDIUM DIFFICILE SPORES FOR USE IN ORAL VACCINATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the April 5, 2022 petition filed under 37 CFR 1.183, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth 37 CFR 1.104(c)(4)(ii) in order for the terminal disclaimer to be effective to overcome the double patenting rejection based on that reference. 
 
For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.
 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS. —Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS. —A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS. —Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed with the petition, be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii). Applicant seeks waiver of the prior art requirement in 37 CFR 1.321(d) in the interest of justice so that the terminal disclaimer can be entered to obviate the nonstatutory double patenting rejection based on this reference. In support of its request, applicant asserts at pages 1 and 2 of the petition the following:

          The Office Action dated October 7, 2021 included a non-statutory double patenting rejection over U.S. Patent 10,555,992 ("reference” or "reference patent").

          The rejection included a statement on page 3 that: 

          A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (emphasis added).

          In response to the non-statutory double patenting rejection, Applicant filed a terminal disclaimer on November 15, 2021. While the terminal disclaimer was disapproved because it didn’t have the correct percent interest, it also believed that a petition under 37 C.F.R. § 1.183 requesting waiver of the requirement in 37 C.F.R. 
§ 1.321(d) is required.

          The provisions of 37 C.F.R. § 1.321(d), however, do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to 35 U.S.C. § 102(c), but the reference patent is not prior art that may be disqualified under 35 U.S.C. § 102(b)(2)(C).

          In the present case, the reference patent does not constitute prior art that can be
disqualified, because the present application has an earlier effective filing date than the reference patent.

          The practical effect is that Applicant is now subject to an extraordinary and unjust predicament where the non-statutory double patenting rejection may not be overcome by timely filing an otherwise compliant terminal disclaimer.

The petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals the terminal disclaimer based on a joint research agreement (JRA) filed on November 15, 2022, was disapproved, but that applicant corrected the JRA TD on April 5, 2022. The JRA TD filed on April 5, 2022, meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement on April 5, 2022, that the subject matter of reference U.S. Patent 10,555,992 was developed and the claimed invention of this application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 37 CFR 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(2) Amending the specification on April 5, 2022, to disclose the names of the parties to the joint research agreement. The fee set forth in 37 CFR 1.17(i) was not required for this amendment because it was timely filed in accordance with 37 CFR 1.71(g)(2).

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under 37 CFR 1.321(d) to obviate the non-statutory double patenting rejections of record based on the reference listed in the terminal disclaimer filed on April 5, 2022. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on April 5, 2022 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.


CONCLUSION

The petition under 37 CFR 1.183 filed on April 5, 2022, is granted.

The terminal disclaimer filed on April 5, 2022, is being forwarded to the paralegal staff for processing.

Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET